Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 04/11/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2015-030698A, presented in IDS) in view of Ayano et al. (WO 2011/136270A1).
JP discloses a composition in the form of a gel, particularly a skin external preparation containing a hydrophobically modified polyether urethane, see [0001].
JP discloses in Example 4, 0.10% by mass of starch-sodium acrylate block polymer (reads on the claimed component (A), (polyoxyethylene glycol-240 / decyltetetradeces-20 / hexamethylene diisocyanate) coplymer 0.50% by mass, reads on B-l of the instant claims, (an associative  thickener) and a gel type skin external preparations with excellent moisturizing properties (see example 4 and claims), wherein it is preferable to apply the above skin external preparations to basic cosmetics, see [0020]) and that inorganic pigments and organic powders can be blended (paragraph [0020-21]).
JP does not exemplify the claimed amounts of  sodium acrylate-grafted starch and the thickener; however the reference teaches sodium graphted starch is 0.1 to 0.3% by mass (see paragraph [0018]). However the amount overlaps with the claimed amount. The amount of the associative thickener of 0.5% mass overlaps with the claimed amount and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.
Ayano like JP teaches use of the thickener for excellent skin feel in an amount that overlaps with the claimed amount as discussed below. Ayano teaches thickening composition and cosmetics containing the same, see title. Ayano teaches  thickening composition which exhibits excellent feelings in use, exhibits excellent freshness, non-stickiness, and compatibility with the skin, and does not leave any residue on the skin wherein the thickening composition comprises (a) 0.1 to 2% by mass of a specific hydrophobic modified polyether urethane (associative thickener), see abstract. The amount of the thickening agent overlaps with the claimed amount and thus creates a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. 
It would have been obvious to one of ordinary skill to have utilized the known and useful amount ranging from 0.1 to 2% of the hydrophobically modified polyether urethane into the teachings of JP as taught by Ayano et al. One of ordinary skill would have been motivated to do so because Ayano teaches that thickening composition exhibits excellent feelings in use, exhibits excellent freshness, non-stickiness, and compatibility with the skin, and does not leave any residue on the skin.
Applicant argues that all examples within the shaded box (that is, within the scope of the claims) exhibit performance scores of “A+”, “A” or “B” (unexpected superior properties). The numerical limitations on the amounts of acrylate-grafted starch (A) and associative thickener (B} are shown to be critical to specific properties, such as “Sherbet-like appearance” and “Water collapsing feeling” that are associated, in the specification, with the superior sensory properties of the invention. Applicant accordingly submits that the scope of the claims is commensurate.
These arguments are not persuasive because manipulation of amounts for optimum external skin preparation since the generic amounts are taught by the reference. Additionally, Ayano teaches excellent skin feel as discussed above. JP teaches skin external preparations with excellent moisturizing properties. The examiner notes the sensory properties of the claimed invention due to the combination of both, specific starch-acrylate and specific thickener in specific amounts. However, discovery of a new property does not make the old and obvious composition patentable and even assuming en-arguendo the unexpected sensory properties are present, the claimed invention is not commensurate with the results. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing. The table and the experiments show specific thickener and starch-acrylate with specific amounts with the specific viscosity (as disclosed in the instant specification in [0044] 150,000mpa.s or less and the claims do not recite them. The claims do not recite the specific thickeners. The claims also do not recite that the amounts of components (A) and (B) are based on the total amount of the cosmetic base as disclosed in the instant specification [0013].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612